UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY TUCKER, on behalf of himself and
all other persons similarly situated,

                            Plaintiff,                               ORDER

              - against -                                       19 Civ. 10032 (PGG)

 ABERCROMBIE & FITCH CO.,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               In light of pending motions to dismiss filed in similar matters that involve claims

under Title III of the Americans with Disabilities Act, the New York State Human Rights Law,

and the New York City Human Rights Law based on the alleged failure to offer gift cards

embossed with Braille lettering, it is hereby ORDERED that all proceedings in this case are

stayed until August 3, 2020. A status conference will take place on August 6, 2020, at 10:30

a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York. The parties will submit a joint letter as to the status of the case by

August 3, 2020.

Dated: New York, New York
       March [o, 2020
                                              SO ORDERED.



                                              Paul G. Gardephe
                                              United States District Judge
